Citation Nr: 0431996	
Decision Date: 12/02/04    Archive Date: 12/14/04

DOCKET NO.  04-21 992	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to a rating in excess of 60 percent for 
arteriosclerotic heart disease with hypertension.

3.  Entitlement to a compensable rating for defective 
hearing.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
February 1942 to October 1945 and from March 1948 to 
September 1966.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2003 rating decision by the 
St. Petersburg, Florida, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  

The Board notes that in December 2002 the RO, in pertinent 
part, denied increased rating claims for arteriosclerotic 
heart disease with hypertension and defective hearing.  In 
correspondence dated in February 2003 the veteran expressed 
disagreement with those determinations.  As these matters 
have not been properly addressed in a statement of the case, 
they must be remanded for appropriate development.  The 
United States Court of Appeals for Veterans Claims (Court) 
has held that where the Board finds a notice of disagreement 
has been submitted regarding a matter which has not been 
addressed in a statement of the case, the issue should be 
remanded for appropriate action.  Manlincon v. West, 12 Vet. 
App. 238 (1999).

By correspondence dated November 18, 2004, the Board notified 
the veteran and his representative that a motion to advance 
his case on the docket had been granted.

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) (codified at 38 U.S.C.A. § 5100 et seq.) became 
law.  Regulations implementing the VCAA have been published.  
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2004).  The 
VCAA and the implementing regulations apply in the instant 
case.  A review of the record shows the veteran was notified 
of the VCAA as it applies to his service connection claim by 
correspondence dated in January and March 2003.  

The revised VCAA duty to assist requires that VA make 
reasonable efforts to assist the claimant in obtaining 
evidence necessary to substantiate a claim and in claims for 
disability compensation requires that VA provide medical 
examinations or obtain medical opinions when necessary for an 
adequate decision.  See 38 C.F.R. § 3.159 (2004).  A medical 
examination or medical opinion is deemed to be necessary if 
the record does not contain sufficient competent medical 
evidence to decide the claim, but includes competent lay or 
medical evidence of a current diagnosed disability or 
persistent or recurrent symptoms of disability, establishes 
that the veteran suffered an event, injury, or disease in 
service, or has a disease or symptoms of a disease manifest 
during an applicable presumptive period, and indicates the 
claimed disability or symptoms may be associated with the 
established event, injury, or disease.  See 38 C.F.R 
3.159(c)(4).  

VA regulations also provide that service connection for PTSD 
"requires medical evidence diagnosing the condition in 
accordance with § 4.125(a) of this chapter; a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred. . . ."  38 C.F.R. 
§ 3.304(f) (2004).  Section 4.125(a) of 38 C.F.R. 
incorporates the 4th edition of the DSM-IV as the governing 
criteria for diagnosing PTSD.  

The Court has held that credible supporting evidence of the 
actual occurrence of an in-service stressor cannot consist 
solely of after-the-fact medical nexus evidence.  See Moreau 
v. Brown, 9 Vet. App. 389, 396 (1996).  In Cohen v. Brown, 10 
Vet. App. 128 (1997), the Court held that the VA had adopted 
the 4th edition of the American Psychiatric Association's 
Diagnostic and Statistical Manual for Mental Disorders (DSM-
IV) and noted that the major effect was that the criteria 
changed from an objective "would evoke ... in almost 
anyone" standard in assessing whether a stressor is 
sufficient to trigger PTSD to a subjective standard requiring 
exposure to a traumatic event and response involving intense 
fear, helplessness, or horror.  The Court further held the 
sufficiency of a stressor was now a clinical determination 
for an examining mental health professional.  Id. at 140, 
141.

In Pentecost v. Principi, 16 Vet. App. 124 (2002), the Court 
held that a veteran need not corroborate his actual physical 
proximity to (or firsthand experience with) and personal 
participation in rocket attacks while stationed in Vietnam.  
See also Suozzi v. Brown, 10 Vet. App. 307 (1997) (holding 
that "corroboration of every detail [of a claimed stressor] 
including the appellant's personal participation" is not 
required; rather an appellant only needs to offer independent 
evidence of a stressful event that is sufficient to imply his 
or her personal exposure).

VA law also provides that if the evidence establishes that 
the veteran engaged in combat with the enemy and the claimed 
stressor is related to that combat, in the absence of clear 
and convincing evidence to the contrary, and provided that 
the claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  38 C.F.R. § 3.304(f).

VA's General Counsel has held in a precedent opinion that 
"the ordinary meaning of the phrase 'engaged in combat with 
the enemy,' as used in 38 U.S.C.A. § 1154(b), requires that a 
veteran participated in events constituting an actual fight 
or encounter with a military foe or hostile unit or 
instrumentality."  The determination as to whether evidence 
establishes that a veteran engaged in combat with the enemy 
must be resolved on a case-by-case basis with evaluation of 
all pertinent evidence and assessment of the credibility, 
probative value, and relative weight of the evidence.  
VAOGCPREC 12-99 (October 18, 1999).

In this case, the veteran contends he has PTSD as a result of 
traumatic events during his service in Korea.  In 
correspondence included with his November 2002 claim the 
veteran provided specific information concerning his PTSD 
stressor events.  In June 2003, the RO requested the United 
States Armed Service Center for Research of Unit Records 
(USASCRUR) verify the events described by the veteran.  
Although there is no evidence that any response was received 
from this request, the RO denied entitlement to service 
connection on the grounds that these events were not 
verifiable.  The Board finds, however, that the death of a 
sentry on December 9, 1952, the loss of five airplanes on one 
day in December 1952, the loss of two airplanes and a 
gasoline trailer on March 29, 1953, the explosion associated 
with a bomb-laden truck on April 24, 1953, and the crash and 
death of a jet fighter pilot on July 27, 1953, are verifiable 
events.  Therefore, additional development is required prior 
to appellate review.

In addition, as a statement of the case has not been issued 
from the veteran's disagreement with the December 2002 denial 
of entitlement to a rating in excess of 60 percent for 
arteriosclerotic heart disease with hypertension and 
entitlement to a compensable rating for defective hearing 
additional development as to these matters is also required.  
Manlincon, 12 Vet. App. 238.  

Accordingly, the case is REMANDED for the following:

1.  The RO should issue a statement of 
the case as to the issues of entitlement 
to a rating in excess of 60 percent for 
arteriosclerotic heart disease with 
hypertension and entitlement to a 
compensable rating for defective hearing.  
The veteran and his representative should 
be apprised that to perfect an appeal as 
to these issues for Board review, he must 
submit a substantive appeal.  The RO 
should allow the requisite period of time 
for a response.

2.  The RO should make another attempt to 
verify the veteran's claimed stressor 
events in Korea by the United States 
Armed Services Center for Research of 
Unit Records (USASCRUR) at 7798 Cissna 
Road, Springfield, Virginia 22150-3197.  
If unable to provide such information, 
they should be asked to identify the 
agency or department that may provide 
such information and the RO should 
conduct follow-up inquiries accordingly.  

3.  The RO should review the record and 
make specific determinations, based on 
the complete record, as to whether the 
veteran engaged in combat with the enemy 
and as to which specific stressor events, 
if any, have been verified.  In reaching 
these determinations, the RO should 
address any credibility questions raised 
by the record.  The veteran should be 
notified of these determinations and 
afforded the opportunity to respond.

4.  If the RO finds the veteran engaged 
in combat with the enemy or if a specific 
stressor event is verified, the veteran 
should be scheduled for a VA psychiatric 
examination for an opinion as to whether 
it is as likely as not that he has PTSD 
(under DSM-IV criteria) related to any 
verified event in service.  The examiner 
should be informed of the RO's 
determinations as to whether the veteran 
engaged in combat with the enemy and of 
any verified events in this case.  The 
claims folder must be available to, and 
reviewed by, the examiner.  The examiner 
should provide a complete rationale for 
any opinion given and should reconcile 
the opinion with the other medical 
evidence of record.

5.  After completion of the above and any 
additional development deemed necessary, 
the RO should review the issue on appeal.  
The RO must consider all applicable laws 
and regulations, including 38 U.S.C.A. 
§ 1154.  If the benefit sought remains 
denied, the veteran should be furnished 
an appropriate supplemental statement of 
the case and be afforded the opportunity 
to respond.  Thereafter, the case should 
be returned to the Board for appellate 
review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	Gary L. Gick
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).



